Title: To John Adams from William Stephens Smith, 24 February 1816
From: Smith, William Stephens
To: Adams, John


				
					Dear Sir—
					Valley near Hamilton 24th. Feby. 1816
				
				Your Letter of the 21st. of Novr. being forwarded under cover to William at New York, remained some time with him and was not addressed to me here, untill I informed him that I should not proceed to Washington, but pause  the decission of the House, on the pretentions of Doctor Willoughby, Knowing the complection of the majority and their political biass, I concluded, I would save myself the trouble of the ride, untill I heared of the decission of the house—as it has turned out, I flatter myself I acted a wise part—The contents of your Letter in answer to mine of the 24th. of October and 1st. of November, are very interesting and shall be particularly attended to. Several Deputies and Commissioners from Mexico and other principal provinces of South America met Miranda at Paris for the purpose of concerting with him the measures to be pursued for acomplishing the Independence of their CountryIt was decided he should in their name, again repair to England, and make such offers to the British Government as, it was hoped, might induce it to lend them the assistance requisite for the great object of their wishes.The instrument, which was drawn up and put into the hands of Miranda, as the document to the British Government, of the proposals of the South Americans, is a remarkable evidence of the views and plans of the leading members of the South American communities, these articles are eleven in Number, the document is dated Paris, Decr. 22d 1797.A Proposal was made to Mr. Pitt, for the return of Miranda to England, which was acceeded to with alacrity, and Miranda had a Conference with Mr. Pitt in January followingIt accorded with the plans of Mr. Pitt at that time, to enter, with promptitude into the scheme proposed for the emancipation of South America, the outline of the proceeding was fully agreed upon, and a communication made to Genl Hamilton dated April 6th. 1798, The proof a copy of which I have furnished you with—The proposal was, that North America should furnish Ten Thousand Troops, and the British Government should agreed to find money and Ships.—Here comes the stopper, with a check mate.But, The President, Adams, declined to transmit an immediate Answer; and the measure was, in consequence, postponed. Thus, Sir, there can be no doubt, but your passing the dispatches from Miranda  in Silence, your prompt appointment of Three Minister to effect a negotiation with france, and concluding a peace with that nation, Saved your Country from the Horrors and calamities of a bad disjointed war, Historians must & will give you the credit of this wise stroke of policy, any thing Mr. Hamilton or Mr. Pickering may say to the contrary NotwithstandingI congratulate you on the Safe arrival of my Son John in England, Love to Madam, Yours Sincerely
				
					W. S: Smith
				
				
			